DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/219282, attorney docket P20204353US00 which has an claimed effective filing date of 03/31/2021 , based on application filing date, and is assigned to Taiwan Semiconductor Manufacturing Company Limited. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102a1 and 102a3 as being anticipated by Kalnitsky et al. (U.S. 2014/0145299).

As for claim 1,
Kalnitsky teaches in figure 11  a semiconductor structure, comprising: 
a substrate (300) of the semiconductor structure, the substrate including: 
a recessed portion (500, in figure 5a)  having sidewalls and a bottom surface below a top surface of the substrate, and a conductive portion (400) disposed around the recessed portion; 
a dielectric material (600)  disposed on the conductive portion of the substrate and within the recessed portion; 
a capacitor device (900/800/700) disposed on the dielectric material within the recessed portion; and 
a conductive structure (1102a) coupled to the conductive portion of the substrate, wherein the conductive structure provides an electrical connection from the conductive portion of the substrate to a voltage source or a voltage drain (1104 is one side of the capacitor, which will inherently have a voltage..

As for claim 2,
Kalnitsky teaches the semiconductor structure of claim 1, and teaches that the dielectric material comprises a low-k dielectric material. (dielectric constant 3-1000 [0026].

As for claim 3,
Kalnitsky teaches the semiconductor structure of claim 1, wherein the conductive portion of the substrate comprises one or more of: a doped silicon material. ([0022, 0023])

As for claim 4,
Kalnitsky teaches the semiconductor structure of claim 1, wherein the conductive portion of the substrate directly contacts one or more of the sidewalls of the recessed portion (shown in figure 11), or wherein the conductive portion of the substrate directly contacts one or more of the sidewalls of the recessed portion and the bottom surface of the recessed portion.

As for claim 7,
Kalnitsky teaches in the figure that the semiconductor structure of claim 1 and Kalnitsky teaches that the dielectric material is disposed within an additional recessed portion having sidewalls and a bottom surface below the top surface of the substrate, wherein the capacitor device is disposed on the dielectric material within the recessed portion and the additional recessed portion, and wherein the semiconductor structure comprises an additional conductive portion of the substrate disposed around the additional recessed portion.

As for claim 8,
Kalnitsky teaches the semiconductor structure of claim 7, and Kalnitsky teaches an additional conductive structure (1104) coupled to the additional conductive portion of the substrate, wherein the additional conductive structure provides an electrical connection from the additional conductive portion of the substrate to the voltage source or the voltage drain (Inherently connected to a voltage or ground for a valid circuit).

Claims 9 and 14-20 are rejected under 35 U.S.C. 102a1 and 102a3 as being anticipated by Tran et al (U.S. 2013/0161792).

As for claim 9, 
Tran teaches in figure 1B semiconductor structure, comprising: 
a first conductive structure (116) disposed within a recessed portion (104) of a substrate of the semiconductor structure, the recessed portion having sidewalls and a bottom surface below a top surface of the substrate; 
a dielectric material disposed on the first conductive structure (122) within the recessed portion; 
a capacitor device (118/124/121) disposed on the dielectric material within the recessed portion; and 
a second conductive structure (130A) coupled to the first conductive structure, wherein the second conductive structure provides an electrical connection from the first conductive structure to a voltage source or a voltage drain (through 128a).

As for claim 14,
Tran teaches the semiconductor structure of claim 9, wherein the first conductive structure extends along one or more of the sidewalls of the recessed portion (shown in figure 1B), or wherein the first conductive structure extends along one or more of the sidewalls of the recessed portion  and along the bottom surface of the recessed portion.

As for claim 15,
Tran teaches the semiconductor structure of claim 9, wherein a voltage of the voltage source is based on a voltage applied to a bottom electrode of the capacitor device (they are connected in figure 1B).

As for claim 16,
Tran teaches the semiconductor structure of claim 9, wherein a voltage of the voltage source is a different value than a value of a first voltage applied to a first set of electrodes of the capacitor device and a value of a second voltage applied to a second set of electrodes of the capacitor device (Tran teaches separate metal structures for each of the 3 conductors, so is capable of applying different voltages).

As for claim 17,
Tran teaches in figure 1B,  the semiconductor structure, comprising: 
a capacitor device (118/124/121) within a recessed portion of a substrate (102), the recessed portion having sidewalls and a bottom surface below a top surface of the substrate; 
a dielectric material (122) disposed below the capacitor device and within the recessed portion; 
a first conductive structure (116) adjacent one or more of the sidewalls of the recessed portion; and 
a second conductive structure (130A) coupled to the first conductive structure, wherein the second conductive structure provides an electrical connection from the first conductive structure to a voltage source or a voltage drain (through 128A).

As for claim 18,
Tran teaches the semiconductor structure of claim 17, wherein the first conductive structure comprises one or more of a conductive portion of the substrate, or a conductive material disposed within the recessed portion (conductive material [0018]).

As for claim 19,
Tran teaches the semiconductor structure of claim 18, wherein the conductive material comprises one or more of: a titanium-based material, a titanium nitride-based material, a tantalum-based material, or a tantalum nitride-based material. (TiN [0018]).

As for claim 20,
Tran teaches the semiconductor structure of claim 17, and teaches an oxide-based liner disposed between the first conductive structure and the capacitor device. (high-k material (e.g., ZrO.sub.2, ErO.sub.2, HfO.sub.2, Al.sub.2O.sub.3, etc. or combinatorial multi-layer stack thereof [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnitsky in view of Tran et al. (U.S. 2013/0161792).

As for claim 5
Kalnitsky teaches the semiconductor structure of claim 1, but does not teach an additional conductive structure coupled to the conductive portion of the substrate, wherein the conductive structure is laterally displaced from the capacitor device in a first lateral direction, and wherein the additional conductive structure is laterally displaced from the capacitor device in a second lateral direction with the capacitor device positioned generally between the conductive structure and the additional conductive structure.
However, Tran teaches in figure 1A an additional conductive structure (130, 130A left and right side of figure) coupled to the conductive portion of the substrate, wherein the conductive structure is laterally displaced from the capacitor device in a first lateral direction, and wherein the additional conductive structure is laterally displaced from the capacitor device in a second lateral direction with the capacitor device positioned generally between the conductive structure and the additional conductive structure.
It would have been obvious to one skilled in the art at the effective filing date of this application to add the additional contacts to the device of Kalnitsky because additional contacts would improve electrical conductivity to the doped region. Adding contacts with the same function is considered as duplication of useful parts. It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8. In re Harza establishes "a mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  274 F.2d 669, 124 USPQ 378 (CCPA 1960); See, MPEP 2144.04 (VI)(C). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 6
Kalnitsky teaches the semiconductor structure of claim 1, but does not teach that a voltage of the voltage source is based on a voltage applied to a bottom electrode of the capacitor device.
However, Tran teaches a voltage of the voltage source is based on a voltage applied to a bottom electrode of the capacitor device. (contact 130 contacts both the doped region and the lower electrode. )  
It would have been obvious to one skilled in the art at the effective filing date of this application to contact the lower electrode as taught by Tran because it reduces the complexity and therefore the cost of manufacture of the metal interconnect. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tran.

As for claim 10
Tran teach the semiconductor structure of claim 9,  but does not teach that the dielectric material comprises a low-k dielectric material.
However It would have been obvious to one skilled in the art at the effective filing date of this application to us a low-k dielectric because is allow a thicker layer with the same dielectric properties, reducing the risk of a crack in the layer and a short between  the substrate and the conductor.   One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Chen et al. (U.S. 2014/0374880).

As for claim 11,
Tran teaches the semiconductor structure of claim 9, but does not teach an additional dielectric material disposed between the first conductive structure and the substrate. 
However, Chen teaches multiple layers of dielectric (306a-f) between the top capacitor and the substrate. In figure  3.
It would have been obvious to one skilled in the art at the effective filing date of this application to add addition layers of  between the capacitor and substrate to add additional capacitance to the device One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 12,
Tran in view of Chen makes obvious the semiconductor structure of claim 11, but does not teach that the additional dielectric material comprises a low-k dielectric material.
However It would have been obvious to one skilled in the art at the effective filing date of this application to us a low-k dielectric because is allow a thicker layer with the same dielectric properties, reducing the risk of a crack in the layer and a short between  the substrate and the conductor.   One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 13 
Tran in view of Chen makes obvious the semiconductor structure of claim 11, and Tran teaches that the dielectric material comprises a high-k dielectric material  ([0018]) that has a k-value that is higher than a k-value of the additional dielectric material. (The added material of Chen is a low k material oxide [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893